DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/28/2020.
The Amendments to Claim 1, filed 12/28/2020, are acknowledged and accepted.
The Cancellation of Claim 2, filed 09/02/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (2015/0005587), hereinafter Qu in view of Ragland (2013/0083976).
Regarding claim 1, Qu discloses a portable nystagmus examination device (10, system; for use by a clinician to perform an emergency diagnosis of a patient) (paragraph 0019) comprising:  a main body (14, goggles) which is provided in the form of goggles and configure to come into contact with a face of a subject (12, patient) so that a visual field of the subject is blocked from an outside (figure 1 and paragraph 0019); an interface unit (20, optical sensor) which is provided on one side of the main body (14, goggles) to receive data from an external device (22, computer), or transmits data in the main body (14, goggles) to the external device (22, computer) (paragraph 0020); a camera unit (20, optical sensor; optical sensor can be a CCD camera) which is provided on an inner side of the main body (14, goggles) and configured to capture eyeball image information on the subject (12, patient) (paragraph 0021); a monitor unit (18, visual display) which is provided on the outside of the main body and displays, to a user, the eyeball image information on the subject captured through the camera unit (20, optical sensor) (paragraph 0021); and a control unit (22, computer) which is provided in the main body (14, goggles) (paragraph 0021), collects the eyeball image information on the subject captured by the camera unit (20, optical sensor); a sensor unit (36, position sensor) which is provided in the main body (14, goggles) and transmits motion information of the subject to the control unit (22 computer) and a memory unit (26, electronic memory) which stores the eyeball image information and the motion information of the subject which are collected by the control unit (22, computer) (paragraph 002w discloses wherein the eyetracker instructions, which may reside in memory 26, are processed by the computer 22 to identify the position of the eye (e.g. relative to the head 16) in the video image signal. For example, the reference eye position can be acquired as an initial eye position when the patient's head 16 is oriented 
Qu fails to disclose including a first rotation indicator indicating an angle of turning to the right of the subject’s head and a second rotation indicator indicating an angle of turning to the left of the subject’s head; and wherein the motion information includes first, second, third and fourth motion information, and the memory units stores the eyeball image information of turning the subject’s head left as the first motion information, the eyeball image information of turning the subject’s head right as the second motion information, the eyeball image information of the subject lying in a seated state as the third motion information, and the eyeball image information of tilting the subject’s head back after lying in the seated state as the fourth motion information.
Ragland discloses a first rotation indicator indicating an angle of turning to the right of the subject’s head and a second rotation indicator indicating an angle of turning to the left of the subject’s head (paragraph 0031 discloses movement left to right); and wherein the motion information includes first, second, third and fourth motion information, and the memory units stores the eyeball image information of turning the subject’s head left as the first motion information, the eyeball image information of turning the subject’s head right as the second motion information, the eyeball image information of the subject lying in a seated state as the third motion information, and the eyeball image information of tilting the subject’s head back after lying in the seated state as the fourth motion information (paragraph 0031 discloses movement from left to right, up and down, and back and forth).

Regarding claim 3, Qu discloses a portable nystagmus examination device (10, system; for use by a clinician to perform an emergency diagnosis of a patient) (paragraph 0019), wherein the main body (14, goggles) is provided with a wireless communication unit (not shown) which transmits the eyeball image information and the motion information of the subject collected by the control unit (22, computer) and further includes a terminal (28, communication port) corresponding to the wireless communication unit (not shown) (paragraph 0021).
Regarding claim 4, Qu discloses a portable nystagmus examination device (10, system; for use by a clinician to perform an emergency diagnosis of a patient) (paragraph 0019), a controller transmitting an operation signal to the control unit (22, computer) (24, transmission line; paragraph 0020).
Regarding claim 5, Qu discloses a portable nystagmus examination device (10, system; for use by a clinician to perform an emergency diagnosis of a patient) (paragraph 0019), wherein a predetermined section of the image captured by the camera unit (20, optical sensor) is cut based on the sensing result of the sensor unit (36, position sensor) and the cut image is stored in the memory unit (26, electronic memory) in correspondence with the motion information of the subject (paragraph 0022; horizontal/vertical coordinates).
Regarding claim 6, Qu discloses a portable nystagmus examination device (10, system; for use by a clinician to perform an emergency diagnosis of a patient) (paragraph 0019), wherein a start point of the predetermined section is a time point when the sensor unit 60 starts to sense the motion of the subject and an end point of the predetermined section is a time point when 5 the sensor unit 60 completes the sensing of the motion of the subject (horizontal/vertical coordinates of the eye as a function of time).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872